Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Nery Gustavo Ramos Duarte appeals the district court’s order denying his motion to set aside forfeiture of United States currency. We have reviewed the record and fínd no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Duarte, No. 8:10-cr-00308-PWG-4, 2017 WL 1207585 (D. Md. Apr. 3, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED